Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 14-1275

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                             AMANDA RODRIGUEZ,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]



                                    Before

                        Barron, Selya and Stahl,
                             Circuit Judges.



     William Maselli on brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Margaret
D. McGaughey, Assistant United States Attorney, on brief for
appellee.



                               April 21, 2015
          Per Curiam.    A jury convicted defendant-appellant Amanda

Rodriguez of conspiracy to possess with intent to distribute a

mixture or substance containing cocaine base (crack cocaine).           See

21 U.S.C. §§ 841(a)(1), 846; 18 U.S.C. § 2.             The district court

sentenced her to serve a 36-month incarcerative term.             Rodriguez

now appeals, contending that the evidence was insufficient to

ground   her    conviction   and   that   the    district    court's   jury

instructions    were   flawed.      Finding     these    claims   of   error

unpersuasive, we summarily affirm.

          We begin with Rodriguez's challenge to the sufficiency of

the evidence.    Such a challenge can succeed only if the evidence,

viewed in the light most hospitable to the verdict, could not have

convinced any reasonable trier of fact of the defendant's guilt

beyond a reasonable doubt.       See United States v. Rodríguez-Vélez,

597 F.3d 32, 39 (1st Cir. 2010); United States v. O'Brien, 14 F.3d
703, 706 (1st Cir. 1994).        The evidence against Rodriguez easily

passes muster under this government-friendly standard.

          We need not tarry.         Viewing the record evidence most

favorably to the verdict and drawing all reasonable inferences in

the government's favor, see United States v. Valle, 72 F.3d 210,

216 (1st Cir. 1995), a jury could reasonably find — as this jury

did — that an agreement existed to possess crack cocaine with

intent to distribute and that Rodriguez joined the agreement

intending that the underlying crime be committed.           After all, the


                                    -2-
government presented, inter alia, evidence that Rodriguez allowed

her   apartment    to     be   used   as    a    "trap   house"   from   which   the

conspiracy sold drugs; that Rodriguez sometimes took charge of

particular transactions; that Rodriguez drove the ringleader to

Connecticut, where he obtained drugs which were then individually

packaged; that Rodriguez placed the drugs in her pants "under her

stomach" for transportation back to Maine; that Rodriguez later

removed   the     drugs    from   this      location     to   allow   another    co-

conspirator (Velasquez) to secrete them in a body cavity; and that,

after watching Velasquez hide the drugs, Rodriguez drove her back

to Maine.       No more was exigible to allow the jury to conclude

beyond a reasonable doubt that Rodriguez was guilty of the charged

crime.    As we have said, "[t]he government may prove its case

entirely by circumstantial evidence and need not exclude every

reasonable hypothesis of innocence, provided the record as a whole

supports a conclusion of guilt beyond a reasonable doubt."                  United

States v. Victoria-Peguero, 920 F.2d 77, 86-87 (1st Cir. 1990).

            Rodriguez's claim of instructional error is equally

unavailing.     She objects to the district court's use of an aiding

and abetting instruction, saying that such an instruction is

improper in a conspiracy case.             But this court has previously held

that a defendant can be convicted of a conspiracy charge as an

aider and abettor.         See United States v. Oreto, 37 F.3d 739, 751

(1st Cir. 1994); see also United States v. Marino, 277 F.3d 11, 30


                                           -3-
(1st Cir. 2002).     Oreto establishes the law of the circuit: it is

still good law (it has never been overruled or called into serious

question), and this panel is bound to adhere to it.                See, e.g.,

United States v. Wogan, 938 F.2d 1446, 1449 (1st Cir. 1991) ("[I]n

a multi-panel circuit, prior panel decisions are binding upon newly

constituted     panels   in   the   absence     of   supervening    authority

sufficient    to   warrant    disregard    of   established   precedent.").

Because there was evidence here to support an aiding and abetting

instruction, the court below did not err in instructing the jury in

accordance with Oreto.

             We need go no further. For the reasons elucidated above,

the judgment of the district court is summarily affirmed.             See 1st

Cir. R. 27.0(c).




                                     -4-